Citation Nr: 0508127	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a traumatic scar of the left buttock.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1943 to January 
1946 during World War II, and his decorations include the 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO granted the veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for a sciatic nerve injury with left forefoot pain and 
numbness, to 20 percent disabling; and denied the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for a traumatic scar of the left buttock.  The RO 
issued this decision to the veteran and his service 
representative on May 23, 2001.

The veteran's service representative filed a statement at the 
RO on May 14, 2002, in which he notified VA that the veteran 
disagreed with the May 2001 rating decision.  The veteran's 
representative also requested review of the veteran's claims 
by a Decision Review Officer (DRO).  A VA Form 119, "Report 
of Contact," dated in July 2002 indicates that the veteran 
notified VA that he disagreed with both the 20 percent 
evaluation assigned to his service-connected sciatic nerve 
injury with left forefoot pain and numbness and the 10 
percent evaluation assigned to his service-connected 
traumatic scar of the left buttock.

The RO then issued a Statement of the Case (SOC) to the 
veteran and his service representative on July 26, 2002, that 
characterized the issues on appeal as entitlement to 
disability ratings in excess of 10 percent for a sciatic 
nerve injury with left forefoot pain and numbness, and for a 
traumatic scar of the left buttock.  The DRO concluded in the 
SOC that no change was warranted in the 20 percent evaluation 
assigned to the veteran's service-connected sciatic nerve 
injury with left forefoot pain and numbness or in the denial 
of the veteran's claim of entitlement to a disability rating 
in excess of 10 percent for a traumatic scar of the left 
buttock.  The veteran perfected a timely substantive appeal, 
in which he also requested a rating for "muscle damage" in 
addition to his current evaluation of 20 percent disabling 
for a sciatic nerve injury with left forefoot pain and 
numbness (which the veteran characterized as "nerve 
damage").

It is noted that, by rating decision issued in September 
2002, the RO denied the veteran's claim of entitlement to a 
separate compensable evaluation for residuals of a shell 
fragment wound of the left thigh, based on a retained shell 
fragment in the left thigh.

In December 2002, the veteran's service representative filed 
a VA Form 646, "Statement of Accredited Representative In 
Appealed Case," in which he notified VA, in pertinent part, 
that the veteran was withdrawing his claim for a disability 
rating in excess of 10 percent for a sciatic nerve injury 
with left forefoot pain and numbness because the 20 percent 
evaluation assigned to this service-connected disability 
satisfied the veteran's appeal on this issue.  Accordingly, 
the Board determines that this issue is no longer in 
appellate status.

In December 2003, the Board remanded the appeal for further 
development.

On March 4, 2005, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  


FINDING OF FACT

The veteran's traumatic scar of the left buttock has been 
shown to be tender and painful on examination, but it is not 
deep or cause limited motion and exceed 12 square inches (77 
square centimeters), or manifested by limitation of flexion 
of the thigh to 30 degrees, limitation of abduction of the 
thigh with motion lost beyond 10 degrees, or malunion of the 
femur with moderate knee or hip disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a traumatic scar of the left buttock have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.59 (2004); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  VA provided the veteran with a copy 
of the appealed May 2001 rating decision, July 2002 SOC, 
December 2003 Board remand, and July and October 2004 
Supplemental Statements of the Case (SSOC).  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  The Board also 
observes that the veteran was informed of the revised 
regulations applicable to evaluating disabilities of the 
skin.  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  
In addition, in a May 2004 letter, VA informed the veteran 
and his representative of the information and medical and lay 
evidence necessary to substantiate a claim for an increased 
rating.  Specifically, VA asked the veteran to submit current 
evidence showing that his disability has gotten worse.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the May 2004 
letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all requested evidence not in the 
possession of a Federal department or agency.  Thus, the 
Board finds that the veteran was informed of the evidence he 
was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, and statements made by the 
veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not issued a proper VCAA 
notice prior to the original unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the May 2004 letter, along with the above-
mentioned correspondences, and subsequently re-adjudicated 
his claim in July and October 2004.  In addition, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements prior 
to the initial unfavorable rating decision is harmless error.  
Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 
supra.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's traumatic scar of the left buttock is currently 
evaluated as 10 percent disabling under Diagnostic Code 7804, 
38 C.F.R. § 4.118 (2004).  

Effective August 30, 2002, regulations regarding the 
evaluation of skin diseases were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran filed his claim in 
September 2000, the Board will consider the regulations in 
effect both prior to and since August 30, 2002.

After a careful review of the record, the Board finds that 
neither the former nor revised regulations are more favorable 
to the veteran.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's traumatic scar of the 
left buttock warrants a rating greater than 10 percent.  In 
this regard, the Board notes that a January 2001 VA exam 
report reflects some pain on palpation of the region of scar 
tissue and a February 2001 VA exam report reflects some point 
tenderness over the left buttock area.  The Board observes 
that both former and revised Diagnostic Code 7804 provide for 
a maximum 10 percent rating for superficial scars that are 
painful or tender on exam.  

The Board also notes that the February 2001 examiner 
described the size of the scar as 4 centimeters in length.  
In this regard, the Board observes that the veteran's scar is 
less than 77 square centimeters and thus a higher evaluation 
is not warranted under revised Diagnostic Code 7801.  
Additionally, the Board observes that a higher evaluation is 
not warranted under former Diagnostic Code 7803 or revised 
Diagnostic Code 7802 or 7803, as a 10 percent evaluation is 
the maximum under each diagnostic code.  

Regarding Diagnostic Code 7805, the Board observes that it 
was not changed by the August 30, 2002, amendment.  Thus, 
under both former and revised Diagnostic Code 7805, scars are 
rated on limitation of function of the affected part.  As 
such, the Board notes that the veteran's scar would be rated 
on any limitation of function of the hip or thigh.  

After review, the Board finds that the veteran's traumatic 
scar of the left buttock does not warrant a higher rating 
under Diagnostic Code 7805.  In this regard, the Board notes 
that an August 2000 letter from R. Ray, MD, reflects that 
straight leg raising test was to 60 degrees, which warrants a 
noncompensable evaluation under Diagnostic Code 5252 for 
limitation of flexion of the thigh.  The Board also notes 
that the January 2001 VA exam report reflects some limitation 
because of numbness and pain, limiting ambulation.  In this 
regard, the Board notes that the veteran is service-connected 
for the residuals of an injury to the sciatic nerve with left 
forefoot pain and numbness under Diagnostic Code 8520, which 
contemplates loss of muscle function.  See 38 C.F.R. § 4,14 
(2004).  Moreover, there is no evidence of limitation of 
abduction of the thigh with motion lost beyond 10 degrees or 
of malunion of the femur with moderate knee or hip disability 
to warrant a higher evaluation under Diagnostic Code 5253 or 
5255.  In addition, the February 2001 VA exam report reflects 
that the veteran's hips do not hurt with logrolling, hip 
flexors are 5/5 bilaterally, quadriceps are 5/5 bilaterally, 
tibialis anterior are 5/5 bilaterally, extensor hallucis 
longus is 5/5 on the left, and that there is no evidence of 
hip joint arthritis.  The examiner also noted that hip 
abduction is symmetric and 5/5 bilaterally.  In sum, the 
veteran's scar does warrant a higher evaluation under 
Diagnostic Code 7805 for limitation of function.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's traumatic scar of the left 
buttock.  However, because the evidence shows that the 
veteran's scar does not involve the head, face, or neck, or 
is a result of burns, a rating greater than 10 percent under 
former Diagnostic Code 7800, 7801, or 7802 is not warranted.  
Likewise, because the evidence shows that the veteran's scar 
does not involve the head, face, or neck, a rating greater 
than 10 percent under revised Diagnostic Code 7800 is also 
not warranted.  

Furthermore, the Board has considered whether the veteran's 
scar disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's traumatic scar of the left buttock.


ORDER

A disability rating in excess of 10 percent for a traumatic 
scar of the left buttock is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


